Citation Nr: 0904166	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-28 360	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from July 1956 to September 
1957, from July 1965 to January 1970, and from April 1970 to 
August 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the benefit sought.


FINDINGS OF FACT

1. The veteran in this case served on active duty from July 
1956 to September 1957, from July 1965 to January 1970, and 
from April 1970 to August 1984.  

2. On January 29, 2009, the Board was notified by the above 
RO that the veteran died in January 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


